DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s arguments, see page 3 of the remarks, filed 06/30/2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 6, 7, 8,  and 9 under 35 USC 103 over Tanaka in view of Nakabayashi et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka et al (US 2016/0233080) in view of Kitou et al (US 2010/0200866) and Danno (US 2015/0128847).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from claim 2, and claim 2 depends from claim 1. Claim 1 recites all of the limitations claim 6; therefore claim 6 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, 6, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2016/0233080) in view of Kitou et al (US 2010/0200866) and Danno (US 2015/0128847).
Tanaka et al teaches a SiC substrate (wafer) where a threading dislocation density of threading dislocations exposed on a first surface (first main surface 10a) and a threading dislocation density of threading dislocations exposed on a second surface (second main surface 10b) have the same dislocation density (See Figs 2, 3 and 7; [0068]), which suggests on a difference of 10% or less of the threading dislocation density of the surface with a higher threading dislocation density among the first surface and the second surface.
Tanaka et al does not explicitly teach 90% or more of the threading dislocations exposed on the surface with a higher threading dislocation density among the first surface and the second surface extend to the surface with a lower threading dislocation density.
In a SiC single crystal substrate 1, Kitou et al teaches a direction of a dislocation line of a threading dislocation 3 is aligned and extending from a first surface to a second surface and the angle of dislocation line is limited to a specific direction to obtain a SiC device having excellent characteristics without deterioration (Abstract; Fig 1A, 2A; [0025]-[0052]), which clearly suggests 90% or more of the threading dislocations exposed on the surface with a higher threading dislocation density among the first surface and the second surface extend to the surface with a lower threading dislocation density because Figs 1A and 2A show all of the dislocations extend from the first surface to the second surface, and because the dislocations are limited to a single, specific direction.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka et al by having 90% or more of the threading dislocations exposed on the surface with a higher threading dislocation density among the first surface and the second surface extend to the surface with a lower threading dislocation density by controlling the dislocation direction, as taught by Kitou et al, to obtain a SiC device having excellent characteristics without deterioration.
The combination of Tanaka et al and Kitou et al teaches does not explicitly teach a density of the threading dislocations exposed on the surface with a higher threading dislocation density among the first surface and the second surface is more than 0 threading dislocations and 1.5 threading dislocations/mm2 or less. Tanaka et al teaches a dislocation density of not more than 200/mm2 ([0072]) which overlaps the claimed range, however does not explicitly teach an embodiment with 1.5 threading dislocations/mm2 or less.
In a method of making high quality SiC single crystal, Danno teaches a SiC single crystal in which the threading dislocation density inclduign screw dislocation, edge dislocation, and micropipe defects is reduced (Abstract). Danno also teaches the threading dislocation density is no greater than 1/cm2 and more preferably a threading dislocation of zero ([0024]-[0036], [0068], [0086]-[0087]), which overlaps the claimed range. Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Tanaka et al and Kitou et al by minimizing the dislocation density to less than 1.5/mm2, as taught by Danno, because dislocations are undesirable and crystals with a dislocation density as low as 0/mm2 are known in the art, and the range overlaps the ranged taught by Tanaka et al. Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 2, 4, 7, the combination of Tanaka et al, Kitou et al and Danno  teaches the same density and all dislocations extending from the first surface to the second surface (Tanaka [0068]; Kitou Fig 1A), which clearly suggests a difference of 0.
Referring to claim 6, the combination of Tanaka et al, Kitou et al and Danno   teaches a dislocation density of no greater than 1/cm2 and more preferably zero (Danno Abstract, [0033]-[0036], [0068]).
Referring to claim 8, the combination of Tanaka et al, Kitou et al and Danno teaches the same density (Tanaka [0068]), which reads on a difference of 0.
Referring to claim 9, this limitation is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (MPEP 2113). The combination of Tanaka et al, Kitou et al and Danno teaches the claimed SiC wafer, as discussed above; therefore clearly suggests the claimed product. Furthermore, the combination of Tanaka et al, Kitou et al and Danno teaches sublimation (Tanaka [0076], [0087]; Nakabayashi Abstract).

Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 2006/0118037) in view of Xu et al (US 2017/0321345), Danno (US 2015/0128847), Snyder et al (US 2003/0037724), Tanaka et al (US 2016/0233080) and Kitou et al (US 2010/0200866).
In a method of making a SiC single crystal, Powell et al teaches physical vapor transport (PVT) method of growing a bulk single crystal silicon carbide from a seed 20 in a crucible 12, wherein the growing single crystal 24 has the same diameter as the seed 20 ([0001]-[0013], [0023]-[0037]; Figs 1-2).
Powell et al teaches a PVT crystal growth, however does not explicitly teach isotherms in the crucible are parallel to each other, and slicing the ingot into wafers.
In a method PVT growth of SiC, Xu et al teaches a physical vapor transport (PVT) method of growing a bulk single crystal silicon carbide 6 from a seed 3 in a crucible 1, wherein flat isotherms 10 in the crucible are parallel to each other (See Fig 2; [0034]-[0059]). Xu et al teaches flat isotherms produce SiC boules having low levels of stress ([0050]). Xu et al also teaches the boule (ingot) is sliced into wafers which is used as seed is subsequent growth runs ([0052]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Powell et al by having parallel isotherms in the crucible and slicing the ingot into wafers, as taught by Xu et al, to produce low levels of stress and produce wafers suitable for use as seed crystals.
The combination of Powell et al and Xu et al teaches selecting the best seeds available (Xu Fig 5). However, the combination of Powell et al and Xu et al does not explicitly teach producing a seed with a surface density of threading dislocations of 1.5 threading dislocations/mm2 or less.
In a method of making high quality SiC single crystal, Danno teaches a SiC single crystal in which the threading dislocation density inclduign screw dislocation, edge dislocation, and micropipe defects is reduced (Abstract). Danno also teaches the threading dislocation density is no greater than 1/cm2 and more preferably a threading dislocation of zero ([0024]-[0036], [0068], [0086]-[0087]), which overlaps the claimed range. Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Powell et al and Xu et al by using a seed crystal with a surface density of threading dislocations of 1.5 threading dislocations/mm2 or less, as taught Danno, because use of the high quality seed with the fewer dislocation defects is known to produce crystal with fewer defects.
The combination of Powell et al, Xu et al and Danno does not teach a temperature gradient in a growth axis direction is about 50 K/cm.
In a method of SiC PVT growth, Snyder et al teaches an axial gradient transport with a source temperature set at 2100-2200°C and a seed temperature of 2050-2150°C to establish a gradient of 5-50°C/cm, and the process may be optimized with respect to gradient to achieve a high quality SiC growth ([0021]-[0040]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Powell et al, Xu et al and Danno by optimizing the axial temperature gradient to be 50 K/cm, which is within the known range taught by Snyder et al, to achieve a high quality growth, through routine experimentation of a result effective variable (MPEP 2144.05).
The combination of Powell et al, Xu et al, Danno and Snyder et al does not explicitly teach a difference between a threading dislocation density of threading dislocations exposed on a first surface and a threading dislocation density of threading dislocations exposed on a second surface is 10% or less of the threading dislocation density of the surface with a higher threading dislocation density among the first surface and the second surface, and (ii) 90% or more of the threading dislocations exposed on the surface with a higher threading dislocation density among the first surface and the second surface extend to the surface with a lower threading dislocation density.
Tanaka et al teaches a SiC substrate (wafer) where a threading dislocation density of threading dislocations exposed on a first surface (first main surface 10a) and a threading dislocation density of threading dislocations exposed on a second surface (second main surface 10b) have the same dislocation density (See Figs 2, 3 and 7; [0068]), which suggests on a difference of 10% or less of the threading dislocation density of the surface with a higher threading dislocation density among the first surface and the second surface.
In a SiC single crystal substrate 1, Kitou et al teaches a direction of a dislocation line of a threading dislocation 3 is aligned and extending from a first surface to a second surface and the angle of dislocation line is limited to a specific direction to obtain a SiC device having excellent characteristics without deterioration (Abstract; Fig 1A, 2A; [0025]-[0052]), which clearly suggests 90% or more of the threading dislocations exposed on the surface with a higher threading dislocation density among the first surface and the second surface extend to the surface with a lower threading dislocation density because Figs 1A and 2A show all of the dislocations extend from the first surface to the second surface, and because the dislocations are limited to a single, specific direction.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Powell et al, Xu et al, Danno and Snyder et al by having the same dislocation density on the first and second surface, as taught by Tanaka et al, to produce a uniform dislocation density substrate suitable for use as a seed (Tanaka [0068]) by having 90% or more of the threading dislocations exposed on the surface with a higher threading dislocation density among the first surface and the second surface extend to the surface with a lower threading dislocation density by controlling the dislocation direction, as taught by Kitou et al, to obtain a SiC device having excellent characteristics without deterioration.
Referring to claim 12, the combination of Powell et al, Xu et al, Danno, Snyder et al, Tanaka et al and Kitou et al teaches a SiC seed made by sublimation (Tanaka [0068], [0073])

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 2006/0118037) in view of Xu et al (US 2017/0321345), Danno (US 2015/0128847), Snyder et al (US 2003/0037724), Tanaka et al (US 2016/0233080) and Kitou et al (US 2010/0200866), as applied to claim 5, and further in view of Seo et al (US 2007/0068449).
The combination of Powell et al, Xu et al, Danno, Snyder et al, Tanaka et al and Kitou et al teaches all of the limitations of claim 10, as discussed above, except Si is supplied into addition to SiC to a source of the crystal.
In a method of SiC sublimation, Seo et al teaches high purity Si powder may be added to a SiC source, and the crystallinity of the single crystal with Si powder is superior to that of the single crystal without any added Si powder (abstract; [0082]-[0106], [0122]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Powell et al, Xu et al, Danno, Snyder et al, Tanaka et al and Kitou et al by adding Si to the SiC source, as taught by Seo et al, to improve the crystallinity of the SiC single crystal. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 2006/0118037) in view of Xu et al (US 2017/0321345), Danno (US 2015/0128847), Snyder et al (US 2003/0037724), Tanaka et al (US 2016/0233080) and Kitou et al (US 2010/0200866), as applied to claim 5, and further in view of Yamamoto et al (JP 2008-169111), an English Abstract and computer translation (CT) are provided.
The combination of Powell et al, Xu et al, Danno, Snyder et al, Tanaka et al and Kitou et al teaches all of the limitations of claim 11, as discussed above, except a wall of the crucible is covered with a TaC member.
In a method of SiC sublimation, Yamamoto et al teaches an inner surface of a crucible is coated with TaC to eliminate the deviation and a variation factor of a sublimed composition of the raw material, which clearly suggest a TaC member covering a crucible (Abstract; CT [0007]-[0010]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Powell et al, Xu et al, Danno, Snyder et al, Tanaka et al and Kitou et al by coating a wall of the crucible with TaC member, as taught by Yamamoto et al to eliminate the deviation and a variation factor of a sublimed composition of the raw material.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2 and 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Tanaka et al teaches the same dislocation density on a first and second surface, however does not teach the dislocation extend from the first to the second surface is noted. In view of applicant’s argument Kitou et al (US 2010/0200866) is cited to teach dislocation can be formed in a specific direction such that the dislocations extend from a first surface to a second surface, as discussed above in the rejection (See Kitou Fig 1A).  Therefore, the examiner maintains that It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka et al by having the dislocations extend in a single direction such that the dislocation extend from the first surface to the second surface to produce a higher quality device with improved yield (Kitou Abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714